United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.H., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
FACILITIES ENGINEERING CMD STATIONS, San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1835
Issued: May 4, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 15, 2016 appellant filed a timely appeal from a July 19, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request to change treating
physicians.
FACTUAL HISTORY
On September 17, 2014 appellant, then a 28-year-old material engineer, filed a traumatic
injury claim (Form CA-1) alleging that on September 8, 2014 she sustained multiple injuries
1

5 U.S.C. § 8101 et seq.

when her vehicle was rear ended in a motor vehicle accident.2 OWCP accepted appellant’s claim
for neck sprain and later expanded acceptance of the claim to include lumbar, left shoulder, and
upper arm sprains. Appellant stopped work intermittently and received medical and wage-loss
compensation benefits.
Commencing September 12, 2014, she sought medical treatment with her Kaiser
Permanente physician, Dr. Charles Adams, Board-certified in family medicine.
In a February 1, 2016 medical report, Dr. Adams reported that appellant was injured in a
motor vehicle accident and was initially treated on September 12, 2014. He noted appellant’s
history of treatment which included chiropractic manipulations treatment, physical therapy, and
muscle relaxants. Dr. Adams explained that these conservative measures resulted in mild
improvement. He noted no improvement with nonsteroidal anti-inflammatory drugs (NSAID).
Dr. Adams diagnosed neck, lumbar, and left shoulder strain, as well as lumbar disc degeneration,
and upper back pain. He also noted that, while appellant had benefited from chiropractic
treatment, she complained of continued pain and discomfort in her upper and lower back and
wanted to return to her previous activity level and exercise. Dr. Adams discussed the next step
in her treatment explaining that her condition was likely not amenable to surgical intervention.
Rather, pain management and adjustment of her activities to protect her back from further injury
would be critical. Dr. Adams reported that appellant found this plan of action to be
unacceptable.
On March 30, 2016 appellant notified OWCP by telephone that Dr. Adams did not want
to continue seeing her.
In a May 4, 2016 medical report, Dr. Hannah Homafar, a treating Kaiser Permanente
neurologist, reported that appellant was referred to her by Dr. Adams for a neurology consult for
continued issues with paresthesia and pain in the left leg after a work-related automobile
accident. She noted that the neurologic examination revealed normal findings, but appellant did
have tenderness over her left trapezius. With respect to the paresthesias, Dr. Homafar
recommended an electromyography (EMG)/nerve conduction velocity (NCV) test.
On May 25, 2016 appellant requested a change in her treating physician. She reported
that there had been no progress or resolution in her case since the September 8, 2014 accident.
Appellant explained that the only options provided was medication which was only a temporary
solution. She requested authorization to be treated by Dr. Michael J. Dorsi, a Board-certified
neurosurgeon, located in Ventura, California.
In a June 15, 2016 diagnostic report, Dr. Homafar reported that neurological findings
revealed no electrodiagnostic evidence for a neuropathy or left lumbar radiculopathy.
On June 17, 2016 appellant underwent a magnetic resonance imaging (MRI) scan of the
thoracic and lumbar spine. The findings were reported as minimal-to-mild multilevel
degenerative disc disease with mild foraminal narrowing at multiple levels.
2

Appellant reported sustaining muscle spasms, whiplash, pain, headaches, stiff neck, low back pain, left shoulder
pain, and left arm and finger pain.

2

By letter dated June 28, 2016, appellant again requested that OWCP grant her a change of
physicians because Dr. Adams was providing treatment which had not improved her condition.
She reported that she needed a physician to treat her herniated discs and other injuries from the
motor vehicle accident.
In a June 29, 2016 medical report, Dr. Adams reported that appellant’s complaints of pain
and discomfort were unchanged. He noted that the recent nerve conduction study was negative.
The MRI scan of the lumbar spine was unchanged and the MRI scan of the thoracic spine
revealed mild degenerative disc disease at multiple levels of the thoracic spine. Dr. Adams
provided findings on physical examination and diagnosed neck muscle strain, lumbar muscle
strain, upper back pain, and left shoulder muscle strain. He prescribed lidocaine and
recommended referral for rehabilitation treatment, services, and evaluation. Dr. Adams further
noted that appellant would be transferring care to a physician outside of Kaiser Permanente. He
reported that appellant would contact her case manager and that he would help facilitate the
change.
By decision dated July 19, 2016, OWCP denied appellant’s request to change her treating
physician as there was no evidence to indicate that the treatment she was receiving was improper
or inadequate. It informed appellant that her attending physician was authorized to refer her to
another appropriate specialist for an evaluation.
LEGAL PRECEDENT
The payment of medical expenses incident to securing medical care is provided for under
section 8103 of FECA. The pertinent part provides that an employee may initially select a
physician to provide medical services, appliances, and supplies, in accordance with such
regulations and instruction as the Secretary of Labor considers necessary.3
OWCP’s regulations provide:
“(a) When the physician originally selected to provide treatment for a workrelated injury refers the employee to a specialist for further medical care, the
employee need not consult OWCP for approval. In all other instances, however,
the employee must submit a written request to OWCP with his or her reasons for
desiring a change of physician.
“(b) OWCP will approve the request if it determines that the reasons submitted
are sufficient. Requests that are often approved include those for transfer of care
from a general practitioner to a physician, who specializes in treating conditions
like the work-related one, or the need for a new physician when an employee has
moved.4”

3

5 U.S.C. § 8103(a).

4

20 C.F.R. § 10.316.

3

Any transfer of medical care should be accomplished with due regard for professional
ethics and courtesy. No transfer or termination of treatment should be made unless it is in the
best interest of the claimant and the government. Employees who want to change attending
physicians must explain their reasons in writing and OWCP must review all such requests.
OWCP may approve a change when: the original treating physician refers the claimant to
another physician for further treatment; the claimant wants to change from the care of a general
practitioner to that of a specialist in the appropriate field or from the care of one specialist to
another in the appropriate field; or the claimant moves more than 50 miles from the original
physician (since OWCP has determined that a reasonable distance of travel is up to a roundtrip
distance of 100 miles). It must use discretion in cases where other reasons are presented.5
The Board has recognized that OWCP, acting as the delegated representative of the
Secretary of Labor, has broad discretion in approving services provided under FECA. OWCP
has the general objective of ensuring that an employee recovers from his or her injury to the
fullest extent possible in the shortest amount of time. It, therefore, has broad administrative
discretion in choosing means to achieve this goal. The only limitation on OWCP’s authority is
that of reasonableness. Abuse of discretion is generally shown through proof of manifest error,
clearly unreasonable exercise of judgment, or actions taken which are contrary to both logic and
probable deductions from established facts. It is not enough to show merely that the evidence
could be construed to produce a contrary conclusion.6
ANALYSIS
The Board finds that OWCP properly exercised its discretion in denying appellant’s
request to change her treating physician.
Section 10.316 of the Code of Federal Regulations7 provides that, after initially selecting
a treating physician, an employee who wishes to change to another treating physician must
submit a written request to OWCP explaining his or her reasons for desiring a change of
physician.
By letters dated May 25 and June 28, 2016, appellant requested that OWCP grant her a
change of physician to Dr. Dorsi because Dr. Adams was providing treatment which had not
improved her condition. She reported that there had been no progress or resolution in her case
since the September 8, 2014 accident and the only treatment option provided was medication.
By decision dated July 19, 2016, OWCP denied her request as there was no evidence to indicate
that the treatment from Dr. Adams was anything other than proper and adequate.
The Board finds that OWCP did not abuse its discretion by denying appellant’s request to
change physicians to Dr. Dorsi.8 The Board notes that, in his February 1, 2016 medical report,
5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Authorizing Examination and Treatment, Chapter 3.300.6
(February 2012).
6

Daniel J. Perea, 42 ECAB 221 (1990).

7

Supra note 4.

8

A.M., Docket No. 14-2016 (issued January 16, 2015).

4

Dr. Adams reported that appellant’s condition was likely not amenable to surgical intervention.
Dr. Adams recommended pain management and adjustment of her activities to protect her back
from further injury. Appellant has sufficiently explained why treatment based on her physician’s
recommendation was inadequate.9
While appellant did request a change from the care of a general practitioner to that of a
specialist in the appropriate field, the Board notes that OWCP informed appellant that her
attending physician was authorized to refer her to another appropriate specialist for an
evaluation.10
Although appellant offered reasons for requesting to change physicians to Dr. Dorsi,
OWCP has broad discretion in approving services provided under FECA and the only limitation
on OWCP’s authority is that of reasonableness.11 In this case, there is no evidence of manifest
error, clearly unreasonable judgment, or illogical action on the part of OWCP.12 Appellant has
not demonstrated that OWCP’s decision to deny the change in physicians was an abuse of
discretion.13
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request to change treating
physicians.

9

See C.N., 57 ECAB 730 (2006).

10

Supra note 5.

11

Supra note 6. See also J.W., Docket No. 13-1852 (issued January 23, 2014).

12

T.R., Docket No. 14-1514 (issued January 8, 2015).

13

E.B., Docket No. 09-123 (issued August 13, 2009).

5

ORDER
IT IS HEREBY ORDERED THAT the July 19, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 4, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

